Case 1:17-cv-07995-GBD-KHP Document 131 Filed 10/02/20 Page 1 of 1
Case 1:17-cv-07995-GBD-KHP Document 129-3 Filed 10/02/20 Page 1 of 1

al wee

a ee!

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
JAIRO ESPINOZA, et al.
Case No. 1:17-cv-7995
Plaintiff,
@Eereeres JUDGMENT
-against-
BROADWAY PIZZA & RESTAURANT
CORP. (D/B/A BROADWAY PIZZA), et al.,
Defendants.
xX

WHEREAS on or about October 1, 2020, Defendants RACHID BOURASS, HAKIM
CHANTIT (A.K.A. ABDELHAKIM CHANTIT), and HAMO INC. (d/b/a JERUSALEM
RESTAURANT) extended to Plaintiff JAIRO ESPINOZA an offer of judgment pursuant to Rule
68 of the Federal Rules of Civil Procedure in the amount of seven-thousand dollars and zero
cents ($7,000.00), and whereas said Plaintiff accepted said offer on or about October 2, 2020,

JUDGMENT shall be entered in favor said Plaintiff against said Defendants in the
amount of seven-thousand dollars and zero cents ($7,000.00).

Dated: New York, New York

Gor 0 2 2020

, 2020.

PEPROEP. DANIELS, U.S.D.J.

 

 
